DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered. In response to amendment filed on 8/4/2022, claims 1, 7- 9 are amended. Claims 1- 9 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 8/4/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claim; hence examiner has considered new reference Ohta et al. (WO 2015/141012 A1), published on 2015; see translated copy. Ohta teaches about controlling in a packet data convergence protocol (PDCP) layer, the delivery of data to the second wireless communication device in accordance with information error rate that is used in a lower layer and relates to the information on quality; see pages 13-14 about … processing of the macro base station 100 (i.e. first wireless communication device) when an error detection notification is received from the small base station 200 (i.e. second wireless communication device) will be described. When an error is detected in the small base station 200, the communication unit 11(i.e. of first wireless communication device) acquires an error detection notification transmitted from the small base station 200 in the PDCP layer 101. In addition, the communication unit 11 acquires reception state information transmitted from the mobile station 300 and passed through the MAC layer 104 and the RLC layer 103 in the PDCP layer 101. The reception state information includes information that allows the mobile station 300 to identify a packet that has been received and a packet that has not been received when an error is detected. When the error detection notification is received by the communication unit 11, the control unit 14 (i.e. first wireless communication device) determines to cancel (i.e. controlling delivery of data) the two-way connection with the mobile station 300 and switch to the one-way connection. Then, the control unit 14 transmits (i.e. controlling delivery of data), to the small base station 200 and the mobile station 300, a two-way connection release notification indicating that the two-way connection is released through the communication unit 11. Further, the control unit 14 refers to the reception state information received by the communication unit 11 and notifies the PDCP layer 101 of a packet to be transmitted to the mobile station 300. That is, the control unit 14 notifies the PDCP layer 101 of a sequence number of a packet that has not been received by the mobile station 300 indicated by the reception status information, and sets a sequence number of a received packet as a sequence number of a packet that does not require transmission. The PDCP layer 101 is notified (i.e. here RLC can be a lower layer).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. (US Pub. No. 20200359356 A1), hereafter Siro in view of Huawei, “downlink flow control for EN-DC”, published in AUG 2017(see IDS filed on 9/8/2020, page 2, (#2)) and in further view of Ohta et al. (WO 2015/141012 A1), published on 2015; see translated copy.

	Regarding claim 1, Siro teaches a wireless communication system (see Fig. 2, MN (maser node) as first wireless communication device and SN (secondary node) as a second wireless communication device) comprising: 
	a first wireless communication device; and a second wireless communication device, wherein the first wireless communication device comprises: a communicator that delivers, to the second wireless communication device, data addressed to a third wireless communication device (see Fig. 2 #222 DL user data; refer to [0066]… some threshold-based reporting can be configured at the secondary node to report the feedback (e.g., a DL DATA DELIVERY STATUS message) whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. third wireless communication device), the report is triggered).
	Here Siro states in [0066] about SN reports the feedback to MN as a DL DATA DELIVERY STATUS message, whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. third wireless communication device), the report is triggered; but fails to state about  information on communication quality according to failed data of which delivery fails among the data delivered from the second wireless communication device to the third wireless communication device; and a controller that controls delivery of the data in accordance with the information on the communication quality, wherein the controller controls, in a Packet Data Convergence Protocol (PDCP) layer, the delivery of the data to the second wireless communication device, in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; however Huawei states on page 2, section (3) about… in case the splitting node2 is not able to deliver a PDCP PDU (e.g. PDU No.4) towards the UE (e.g. based on the RLC status report from UE) while the following PDCP PDU are delivered successfully (e.g. radio condition gets better), as the splitting node does not have the information on the PDCP discard timer, it is not able to determine whether the packet needs to be retransmitted or discarded by the splitting node, if the splitting node (i.e. second wireless communication device) inform the non-delivered PDCP PDU SN to the anchor node (i.e. first wireless communication device), the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Siro to make system more reliable. Having a mechanism wherein receives, from the second wireless communication device, information on communication quality according to failed data of which delivery fails among the data delivered from the second wireless communication device to the third wireless communication device; and a controller that controls delivery of the data in accordance with the information on the communication quality; greater way reliable communication can be carried out in the communication system. 
	But Siro is silent about wherein the controller controls, in a Packet Data Convergence Protocol (PDCP) layer, the delivery of the data to the second wireless communication device, in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; however Ohta teaches in pages 13- 14 about … processing of the macro base station 100 (i.e. first wireless communication device) when an error detection notification is received from the small base station 200 (i.e. second wireless communication device) will be described. When an error is detected in the small base station 200, the communication unit 11(i.e. of first wireless communication device) acquires an error detection notification transmitted from the small base station 200 in the PDCP layer 101. In addition, the communication unit 11 acquires reception state information transmitted from the mobile station 300 and passed through the MAC layer 104 and the RLC layer 103 in the PDCP layer 101. The reception state information includes information that allows the mobile station 300 to identify a packet that has been received and a packet that has not been received when an error is detected. When the error detection notification is received by the communication unit 11, the control unit 14 (i.e. first wireless communication device) determines to cancel (i.e. controlling delivery of data) the two-way connection with the mobile station 300 and switch to the one-way connection. Then, the control unit 14 transmits (i.e. controlling delivery of data), to the small base station 200 and the mobile station 300, a two-way connection release notification indicating that the two-way connection is released through the communication unit 11. Further, the control unit 14 refers to the reception state information received by the communication unit 11 and notifies the PDCP layer 101 of a packet to be transmitted to the mobile station 300. That is, the control unit 14 notifies the PDCP layer 101 of a sequence number of a packet that has not been received by the mobile station 300 indicated by the reception status information, and sets a sequence number of a received packet as a sequence number of a packet that does not require transmission. The PDCP layer 101 is notified (i.e. here RLC can be a lower layer). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ohta with the teachings of Siro in view of Huawei to make system more effective. Having a mechanism wherein the controller controls, in a Packet Data Convergence Protocol (PDCP) layer, the delivery of the data to the second wireless communication device, in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; greater way reliable and standardized communication can be carried out in the communication system.

	Regarding claim 2, Siro in view of Huawei and Ohta teaches as per claim 1, wherein the information on the communication quality represents information on sequence number for the failed data; already discussed above Huawei see on page 2 section 3 non-delivered PDCP PDU SN.

	Regarding claim 3, Siro in view of Huawei and Ohta teaches as per claim 1, wherein the information on the communication quality represents a number of failed deliveries of the data or a number of successful deliveries of the data; already discussed above Siro see [0066].. Number of successfully delivered PDCP PDUs.	

	Regarding claim 5, Siro in view of Huawei and Ohta states about claim 1, wherein the controller further controls the delivery of the data in accordance with information on a radio resource of the second wireless communication device; Huawei see page 2, (3) … the splitting node does not have the information on the PDCP discard timer, it is not able to determine whether the packet needs to be retransmitted or discarded by the splitting node, if the splitting node inform the non-delivered PDCP PDU SN to the anchor node, the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE.

	Regarding claim 7, Siro teaches a base station comprising (see Fig. 2, MN (maser node) as base station and SN (secondary node) as another base station): 
	a communicator that delivers data to a user equipment via another base station (see Fig. 2 #222 DL user data; refer to [0066]… some threshold-based reporting can be configured at the secondary node to report the feedback (e.g., a DL DATA DELIVERY STATUS message) whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. user equipment), the report is triggered).
	Here Siro states in [0066] about SN reports the feedback to MN as a DL DATA DELIVERY STATUS message, whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE, the report is triggered; but fails to state about information on communication quality according to failed data of which delivery fails among the data delivered from the other base station to the user equipment; and a controller that controls delivery of the data in accordance with the information on the communication quality, wherein controller controls, in a Packet Data Convergence Protocol (PDCP) layer, the delivery of the data to the other base station, in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; however Huawei states on page 2, section (3) about… in case the splitting node2 is not able to deliver a PDCP PDU (e.g. PDU No.4) towards the UE (e.g. based on the RLC status report from UE) while the following PDCP PDU are delivered successfully (e.g. radio condition gets better), as the splitting node does not have the information on the PDCP discard timer, it is not able to determine whether the packet needs to be retransmitted or discarded by the splitting node, if the splitting node (i.e. second wireless communication device) inform the non-delivered PDCP PDU SN to the anchor node (i.e. first wireless communication device), the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Siro to make system more reliable. Having a mechanism about information on communication quality according to failed data of which delivery fails among the data delivered from the other base station to the user equipment; and a controller that controls delivery of the data in accordance with the information on the communication quality; greater way reliable communication can be carried out in the communication system. 
	But Siro is silent about wherein controller controls, in a Packet Data Convergence Protocol (PDCP) layer, the delivery of the data to the other base station, in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; however Ohta teaches in pages 13- 14 about … processing of the macro base station 100 (i.e. a base station) when an error detection notification is received from the small base station 200 (i.e. other base station) will be described. When an error is detected in the small base station 200, the communication unit 11(i.e. of base station) acquires an error detection notification transmitted from the small base station 200 in the PDCP layer 101. In addition, the communication unit 11 acquires reception state information transmitted from the mobile station 300 and passed through the MAC layer 104 and the RLC layer 103 in the PDCP layer 101. The reception state information includes information that allows the mobile station 300 to identify a packet that has been received and a packet that has not been received when an error is detected. When the error detection notification is received by the communication unit 11, the control unit 14 (i.e. of base station) determines to cancel (i.e. controlling delivery of data) the two-way connection with the mobile station 300 and switch to the one-way connection. Then, the control unit 14 transmits (i.e. controlling delivery of data), to the small base station 200 and the mobile station 300, a two-way connection release notification indicating that the two-way connection is released through the communication unit 11. Further, the control unit 14 refers to the reception state information received by the communication unit 11 and notifies the PDCP layer 101 of a packet to be transmitted to the mobile station 300. That is, the control unit 14 notifies the PDCP layer 101 of a sequence number of a packet that has not been received by the mobile station 300 indicated by the reception status information, and sets a sequence number of a received packet as a sequence number of a packet that does not require transmission. The PDCP layer 101 is notified (i.e. here RLC can be a lower layer). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ohta with the teachings of Siro in view of Huawei to make system more effective. Having a mechanism wherein controller controls, in a Packet Data Convergence Protocol (PDCP) layer, the delivery of the data to the other base station, in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; greater way reliable and standardized communication can be carried out in the communication system.

	Regarding claim 8, Siro teaches a base station comprising (see Fig. 2, MN (maser node) as other base station and SN (secondary node) as base station): 
	a communicator transmits, to a user equipment, data delivered from another base station (see Fig. 2 #222 DL user data; refer to [0066]… some threshold-based reporting can be configured at the secondary node to report the feedback (e.g., a DL DATA DELIVERY STATUS message) whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE, the report is triggered).
	Here Siro states in [0066] about SN reports the feedback to MN as a DL DATA DELIVERY STATUS message, whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE, the report is triggered; but fails to state about information on communication quality according to failed data of which delivery fails among the data delivered to the user equipment, wherein delivery of the data by the other base station is controlled in accordance with the information on the communication quality, wherein delivery of the data by the other base station is controlled in a Packet convergence layer in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; however Huawei states on page 2, section (3) about… in case the splitting node2 is not able to deliver a PDCP PDU (e.g. PDU No.4) towards the UE (e.g. based on the RLC status report from UE) while the following PDCP PDU are delivered successfully (e.g. radio condition gets better), as the splitting node does not have the information on the PDCP discard timer, it is not able to determine whether the packet needs to be retransmitted or discarded by the splitting node, if the splitting node (i.e. second wireless communication device) inform the non-delivered PDCP PDU SN to the anchor node (i.e. first wireless communication device), the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Siro to make system more reliable. Having a mechanism about information on communication quality according to failed data of which delivery fails among the data delivered to the user equipment, wherein delivery of the data by the other base station is controlled in accordance with the information on the communication quality; greater way reliable communication can be carried out in the communication system. 
	But Siro is silent about wherein delivery of the data by the other base station is controlled in a Packet convergence layer in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; however Ohta teaches in pages 13- 14 about … processing of the macro base station 100 (i.e. base station) when an error detection notification is received from the small base station 200 (i.e. other base station) will be described. When an error is detected in the small base station 200, the communication unit 11(i.e. of base station) acquires an error detection notification transmitted from the small base station 200 in the PDCP layer 101. In addition, the communication unit 11 acquires reception state information transmitted from the mobile station 300 and passed through the MAC layer 104 and the RLC layer 103 in the PDCP layer 101. The reception state information includes information that allows the mobile station 300 to identify a packet that has been received and a packet that has not been received when an error is detected. When the error detection notification is received by the communication unit 11, the control unit 14 (i.e. base station) determines to cancel (i.e. controlling delivery of data) the two-way connection with the mobile station 300 and switch to the one-way connection. Then, the control unit 14 transmits (i.e. controlling delivery of data), to the small base station 200 and the mobile station 300, a two-way connection release notification indicating that the two-way connection is released through the communication unit 11. Further, the control unit 14 refers to the reception state information received by the communication unit 11 and notifies the PDCP layer 101 of a packet to be transmitted to the mobile station 300. That is, the control unit 14 notifies the PDCP layer 101 of a sequence number of a packet that has not been received by the mobile station 300 indicated by the reception status information, and sets a sequence number of a received packet as a sequence number of a packet that does not require transmission. The PDCP layer 101 is notified (i.e. here RLC can be a lower layer). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ohta with the teachings of Siro in view of Huawei to make system more effective. Having a mechanism wherein delivery of the data by the other base station is controlled in a Packet convergence layer in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; greater way reliable and standardized communication can be carried out in the communication system.

	Regarding claim 9, Siro teaches a user equipment comprising (see Fig. 2, MN (maser node) as first wireless communication device and SN (secondary node) as a second wireless communication device): 
	a communicator that receives data delivered from a first wireless communication device via a second wireless communication device; and
a controller that reports information on reception of the data to the second wireless communication device (see Fig. 2 #222 DL user data; refer to [0066]… some threshold-based reporting can be configured at the secondary node to report the feedback (e.g., a DL DATA DELIVERY STATUS message) whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. third wireless communication device), the report is triggered).
	Here Siro states in [0066] about SN reports the feedback to MN as a DL DATA DELIVERY STATUS message, whenever the configured threshold is met. One example can be the use of a “Number of successfully delivered PDCP PDUs to UE” field, such that whenever this number (e.g., threshold) of PDCP PDUs are successfully delivered to the UE (i.e. third wireless communication device), the report is triggered; but fails to state about wherein
information on communication quality according to failed data of which delivery fails among the data delivered from the second wireless communication device to the user equipment is reported from the second wireless communication device to the first wireless communication device in accordance with the information on the reception of the data, and delivery of the data from the first wireless communication device to the second wireless communication device is controlled in a PDCP layer in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; however Huawei states on page 2, section (3) about… in case the splitting node2 is not able to deliver a PDCP PDU (e.g. PDU No.4) towards the UE (e.g. based on the RLC status report from UE) while the following PDCP PDU are delivered successfully (e.g. radio condition gets better), as the splitting node does not have the information on the PDCP discard timer, it is not able to determine whether the packet needs to be retransmitted or discarded by the splitting node, if the splitting node (i.e. second wireless communication device) inform the non-delivered PDCP PDU SN to the anchor node (i.e. first wireless communication device), the anchor node should be able to make the decision whether to discard the packet or resend the packet to the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Siro to make system more reliable. Having a mechanism about wherein information on communication quality according to failed data of which delivery fails among the data delivered from the second wireless communication device to the user equipment is reported from the second wireless communication device to the first wireless communication device in accordance with the information on the reception of the data, and delivery of the data from the first wireless communication device to the second wireless communication device is controlled in accordance with the information on the communication quality; greater way reliable communication can be carried out in the communication system. 
	But Siro is silent about the limitations about delivery of the data from the first wireless communication device to the second wireless communication device is controlled in a PDCP layer in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; however Ohta teaches in pages 13- 14 about … processing of the macro base station 100 (i.e. first wireless communication device) when an error detection notification is received from the small base station 200 (i.e. second wireless communication device) will be described. When an error is detected in the small base station 200, the communication unit 11(i.e. of first wireless communication device) acquires an error detection notification transmitted from the small base station 200 in the PDCP layer 101. In addition, the communication unit 11 acquires reception state information transmitted from the mobile station 300 and passed through the MAC layer 104 and the RLC layer 103 in the PDCP layer 101. The reception state information includes information that allows the mobile station 300 to identify a packet that has been received and a packet that has not been received when an error is detected. When the error detection notification is received by the communication unit 11, the control unit 14 (i.e. first wireless communication device) determines to cancel (i.e. controlling delivery of data) the two-way connection with the mobile station 300 and switch to the one-way connection. Then, the control unit 14 transmits (i.e. controlling delivery of data), to the small base station 200 and the mobile station 300, a two-way connection release notification indicating that the two-way connection is released through the communication unit 11. Further, the control unit 14 refers to the reception state information received by the communication unit 11 and notifies the PDCP layer 101 of a packet to be transmitted to the mobile station 300. That is, the control unit 14 notifies the PDCP layer 101 of a sequence number of a packet that has not been received by the mobile station 300 indicated by the reception status information, and sets a sequence number of a received packet as a sequence number of a packet that does not require transmission. The PDCP layer 101 is notified (i.e. here RLC can be a lower layer). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ohta with the teachings of Siro in view of Huawei to make system more effective. Having a mechanism delivery of the data from the first wireless communication device to the second wireless communication device is controlled in a PDCP layer in accordance with information on error rate that is used in a lower layer of the PDCP layer and relates to the information on the communication quality; greater way reliable and standardized communication can be carried out in the communication system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. (US Pub. No. 20200359356 A1), hereafter Siro in view of Huawei, “downlink flow control for EN-DC”, published in AUG 2017(see IDS filed on 9/8/2020, page 2, (#2)) and in further view of Ohta et al. (WO 2015/141012 A1), published on 2015; see translated copy and in further view of ZTE, “Introduction of EN-DC in 36.425”, published in June 2017(see IDS filed on 9/8/2020, page 2, (#3)).

	Regarding claim 4, Siro in view of Huawei and Ohta states about identifiers indicating an order of the delivery of the data (Siro see [0066] PDCP Sequence Number) , and the information on the communication quality represents a number of identifiers in which the delivery of the data fails or a number of identifiers in which the delivery of the data is successful; Siro see [0066] count of a “Number of successfully delivered PDCP PDUs to UE; but Siro silent about wherein the communicator assigns, to the data addressed to the third wireless communication device; however ZTE states on page 7 (5.4.10) about Node hosting PDCP shall assign consecutive X2-U sequence numbers to each transferred X2-U packet. Assisting Node shall detect whether an X2-U packet was lost and memorise the respective sequence number ….. the associated feedback of lost X2-U packets assist the node hosting…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ZTE with the teachings of Siro in view of Huawei and Ohta to make system more effective. Having a mechanism wherein the communicator assigns, to the data addressed to the third wireless communication device; greater way resources can be allocated/managed in the communication system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. (US Pub. No. 20200359356 A1), hereafter Siro in view of Huawei, “downlink flow control for EN-DC”, published in AUG 2017(see IDS filed on 9/8/2020, page 2, (#2)) and in further view of Ohta et al. (WO 2015/141012 A1), published on 2015; see translated copy and in further view of Yamamoto et al. (JP 2015-177509), published on 2015; see IDS filed on 4/20/2020, page 2, (#3); hereafter Yam.

	Regarding claim 6, Siro in view of Huawei and Ohta states as per claim 1, but Siro fails wherein the controller further controls the delivery of the data in accordance with information on latency; however Yam teaches in [0041] about S-GW 2 (i.e. first wireless communication device), the communication quality collection control unit 431 receives information on communication quality transmitted from each eNB (SeNB 11-1, SeNB 11-2, MeNB 12) for communication of data of U-Plane, and stores the unit. By storing in 412, the said information is collected. Then, in S-GW 2, the data communication control unit 432 performs U-Plane data based on the information on the communication quality for each eNB (SeNB 11-1, SeNB 11-2, MeNB 12) stored in the storage unit 412. One or more eNBs (SeNB 11-1, SeNB 11-2, MeNB 12) to be routed are selected and determine; now refer to [0044] as information on communication quality, information on a band (for example, bandwidth), information on delay, and jitter on a link of wireless communication between each eNB (SeNB 11-1, SeNB 11-2, MeNB 12) and UE 1 One or more of the information related to may be used. Such information about each eNB is stored or detected by the respective eNB and transmitted to the S-GW 2, or stored or detected by the UE 1 and transmitted to the respective eNB, for example. Send to GW2. As information on the band, information on the band itself and information related thereto are used. As information on delay, information on delay itself and information related to it are used. As information on jitter, information on jitter itself and information related to it are used. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yam with the teachings of Siro in view of Huawei and Ohta to make system more reliable. Having a mechanism wherein the controller further controls the delivery of the data in accordance with information on latency; greater way reliable communication can be carried out in the communication system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468

/PARTH PATEL/Primary Examiner, Art Unit 2468